Citation Nr: 1316892	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

Service treatment records (STRs) reveal that the Veteran was hospitalized for 24 days because of an abscess of the right ring finger in March and April 1969.  It was noted to have been healed on discharge from the hospital.  On the history section of his October 1970 separation examination, he noted the in-service treatment for right hand cellulitis.  The separation examination did not detect any disability of the right hand.   

Private treatment records dated in May and June 2005 noted swelling over several of the metacarpophalangeal joints of the right hand.  Private treatment records dated in July 2005 noted that the Veteran was status post crushed fingers, and an X-ray study of the right hand found mildly displaced fractures of the third and fourth fingers and on old healed fracture of the distal metacarpal.  A January 2006 private note diagnosed cellulitis of the right hand.  An examination is needed to determine the current condition of the Veteran's right hand and if any such condition is related to service, particularly his abscess of the right hand.  

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  In February 2011, the Veteran stated that a VA nurse practitioner at the VA facility in American Lake, Washington treated him for his right hand condition since 2008.  However, treatment records obtained from 2008 to April 2011 revealed no such treatment.  An attempt to obtain subsequent pertinent treatment records should be made.  In addition, the January 2006 private treatment note from Carrie Ann Matyac, advanced registered nurse practitioner (ARNP) indicated that she discussed the likely etiology of the Veteran's cellulitis of the right hand.  He should be informed to submit the opinions of any health care providers who have rendered an opinion regarding the etiology of his right hand condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records related to the Veteran's right hand, dated since April 2011 from the American Lake VA facility.

2.  Advise the Veteran that he should submit the written opinions of any health care providers, such as Carrie Ann Matyac, who have discussed the etiology of his right hand condition.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent any right hand condition and to express an opinion as to its relationship to his in-service treatment for cellulitis as noted in his STRs.  All indicated diagnostic tests and procedures should be conducted.  The examiner should report subjective complaints and objective findings in detail with consideration of the total history of any condition noted.  The examiner should explain the rationale for any opinion.

4.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


